UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4134

CHARLES L. PETERSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Robert Earl Maxwell, District Judge.
(CR-94-111-1)

Submitted: October 29, 1996

Decided: November 13, 1996

Before MURNAGHAN, ERVIN, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Howard G. Higgins, Jr., Morgantown, West Virginia, for Appellant.
William D. Wilmoth, United States Attorney, Lisa Grimes Johnston,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant was convicted of various felonies in 1970 and 1982.
Appellant, who at the time resided in Pennsylvania, was apprehended
in November 1993 in Morgantown, West Virginia, outside of the
Rape and Domestic Violence Center. Appellant's wife, who had left
him the month before and who had a valid protective order against
Appellant in effect, was a client at the Center and was in the Center
at the time of Appellant's apprehension. A sawed-off 12-gauge shot-
gun was found on the front seat of Appellant's car. Witnesses testified
that Appellant intended to kill his wife with the shotgun. Appellant
stipulated at trial that, as a convicted felon, he was not authorized to
possess a firearm. After a two day trial, a jury convicted Appellant of
one count each of being a felon in possession of a firearm (18 U.S.C.
§ 922(g)(1) (1994)), possession of an unlawful, unregistered firearm
(i.e., a sawed-off shotgun) (26 U.S.C. § 5861(d) (1994)), and trans-
portation of an unlawful, unregistered firearm in interstate commerce
(26 U.S.C. § 5861(j) (1994)).

On appeal, Appellant argues that two unsolicited comments con-
cerning a prior warrant for stalking made during the testimony of one
of the officers who apprehended him and one comment concerning
spousal abuse made during rebuttal testimony were improperly admit-
ted as evidence of prior bad acts in violation of Fed. R. Evid. 404(b)
and unfairly prejudiced Appellant's trial.

We decline to address whether or not the comments were properly
admitted under Fed. R. Evid. 404(b) because we hold that any error
in admitting the evidence was harmless beyond a reasonable doubt.
See Arizona v. Fulminante, 499 U.S. 279 (1991). The challenged ref-
erences to stalking and spousal abuse were minimal and were not
emphasized by the prosecutor. Moreover, any error was cured by the
defense counsel's objections and the district judge's limiting and
curative instructions. Since jurors are presumed to follow the judge's
instructions, it can be assumed that the challenged testimony concern-
ing stalking was given the appropriate weight and the testimony about
spousal abuse was disregarded. See Francis v. Franklin, 471 U.S.
307, 324-25 n.9 (1985); United States v. Tipton , 90 F.3d 861, 893 (4th

                    2
Cir. 1996). Finally, the remaining evidence overwhelmingly sup-
ported the findings of guilty.

We therefore affirm the findings and sentence of the district court.
See United States v. Peterson, No. CR-94-111-1 (N.D.W. Va. Feb. 8,
1996). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3